LACOMBE, Circuit Judge.
It seems unnecessary to add anything to the discussion of the case which will be found in the opinion of the board of general appraisers. The paragraph in the tariff act of 1897 reads as follows:
*935“57. Zinc, oxide of, and white paint or pigment containing zinc, but not containing lead, dry, one cent per pound; ground in oil, one and three-fourths cents per pound; sulphide of zinc white, or white sulphide of zinc, one and one-fourth cents per pound'; chloride of zinc and sulphate of zinc, one cent pes pound.”
Certainly the article here imported (lithoiione) is not chemically sulphide of zinc, since it is conceded to be a compound oí 70 per cent, of sulphate of barytes, and only 80 per cent, of sulphide of ¡zinc. The government undertook to convince the board that it was commercially known as “sulphide of zinc.” The evidence presented to the board upon that point was conflicting, and the board found that it was “not so commercially known,” and there is no further evidence on that question before this court. It is not disputed that it is a “white paint or pigment containing zinc, but not containing lead, dry,” and is therefore dutiable at one cent per pound. The decision of the board is affirmed.